Citation Nr: 1733894	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for major depressive disorder (MDD) prior to July 2, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected MDD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1958 and from November 1959 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for MDD and assigned a rating of 10 percent and denied entitlement to service connection for sleep apnea.

In an August 2016 rating decision, the RO increased the Veteran's disability rating for MDD to 30 percent, effective July 2, 2016.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the issue of entitlement to a TDIU has been raised; therefore, it is within the jurisdiction of the Board.

The Board notes that the Veteran filed a timely notice of disagreement (NOD) to a June 2017 rating decision denying entitlement to service connection for headaches and continuing a 20 percent rating for a low back disability.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in June 2017 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the issues on appeal.

Increased Rating for MDD

The Veteran's service-connected MDD was last addressed in a VA psychiatric examination in June 2016, which is fairly contemporaneous.  At such time, the examiner stated that the Veteran's service-connected disability resulted in mild or transient symptoms that caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  However, the examiner also indicated that the Veteran had memory loss for names of close relatives, own occupation, or own name, which is indicative of more serious symptoms than the mild level indicated by the examiner.  The Board finds that these aspects of the examination report render the overall opinion internally inconsistent and thus inadequate for ratings purposes.

Moreover, the evidence suggests that the evidence of record may not adequately reflect the severity of the Veteran's service-connected MDD.  Specifically, several statements submitted by the Veteran's friends and family suggest that the Veteran minimizes his psychiatric symptoms and that his symptomatology is much more severe than reflected in the current evidence of record.  

In a January 2017 statement, the Veteran's friend of 24 years reported that the Veteran "often forgets things he should know like the names of loved ones" and that the Veteran "constantly forgets the name of his older sister even though he talks to her every day."  The friend reported that the Veteran is often confused and disoriented to time and place; forgets appointments because he does not know what day it is; and loses his way while traveling to places with which he is very familiar.  The friend reported that the Veteran becomes confused easily; experiences flashbacks at times; and avoids places that are loud or noisy because he startles easily.  The friend further indicated that the Veteran gets frustrated easily and can become agitated and aggressive.  The friend reported that the Veteran is unable to deal well with change and upsets easily with typical everyday stresses.  The friend indicated that the Veteran used to enjoy going to church and playing cards with friends "but that has stopped over time as he has become more and more withdrawn and isolate himself."  The friend indicated that the Veteran "seems to be in denial about the severity of his mental health problems," and that he will act like nothing is wrong.  

In a January 2017 statement, the Veteran's wife reported that the Veteran becomes easily confused and frustrated, especially in stressful situations.  She also reported that the Veteran can be very quick to anger and distrustful of others.  She indicated that the Veteran experiences memory problems and forgets the names of people he knows and directions to places with which he should be familiar.  She reported that he has trouble staying focused and on task and that he no longer enjoys working on cars.  The Veteran's wife stated that the Veteran "will deny many of the mental health symptoms he experiences," and that "he tries to hide it from family and friends."  She reported that the last time she went to a doctor's appointment with the Veteran "he did not fully report the mental health problems he is experiencing."  She indicated that there are times she will stay over and talk to the doctor.  

In a March 2017 statement, the Veteran's nephew indicated that the Veteran experiences several panic attacks weekly that cause physical distress and exhaustion.  He also reported that the Veteran has difficulty understanding complex commands, gets frustrated easily, and struggles with focus and concentration.  He indicated that the Veteran "does not get along with other people and for years now, he has been unable to establish or maintain relationships with people, including friends and family."  The nephew further noted that the Veteran "suffers from severe mood swings and unprovoked irritability that at times has escalated into violence."  He reported that the Veteran has trouble remembering tasks he performed within the day, becomes lost when driving, and forgets where he placed things.  He indicated that the Veteran "suffers from the constant delusion that people are stealing things from him or breaking into his home and taking items that are still there."  The nephew reported that the Veteran often refuses to admit that he has a mental health problem, and he will deny the symptoms he experiences.  He also indicated that the Veteran "regularly needs to have someone assist him with driving, and my aunt cares for all the shopping, medications, cooking, and financial matters because of the severity of his mental health condition."  

These statements are in stark contrast to the evidentiary record, which reflects much milder symptoms and less severe overall impairment.  See March 2012 VA Examination Report (indicating that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning and assigning a GAF score of 70); April 2013 Private Examination Report (describing the Veteran's MDD as "moderate" and assigning a GAF score of 55); June 2013 VA Mental Health Note (assigning a GAF score of 62); June 2016 VA Examination Report (summarizing the Veteran's impairment as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress").  

In view of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected MDD.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Additionally, in light of the statements indicating that the Veteran may have minimized or under-reported his symptoms, a retrospective opinion regarding the severity of the Veteran's MDD should be obtained.  



Service Connection for Sleep Apnea

Regarding the claim of entitlement to service connection for sleep apnea, an additional theory of entitlement for the Veteran's sleep apnea (i.e., as secondary to his service-connected MDD) was raised by the Veteran's representative in a June 2017 brief, which was accompanied by a study regarding a link between sleep apnea and psychiatric disabilities.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for sleep apnea as secondary to the Veteran's MDD.  Moreover, in light of the treatise information submitted by the Veteran's representative, the Veteran should be provided with an examination in order to obtain an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not caused by or aggravated by his service-connected MDD.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

TDIU

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has not worked since 2000.  See March 2012 VA Examination Report.  Additionally, several examiners have opined that the Veteran's MDD impacted his ability to work. See April 2013 Private Examination Report; June 2016 VA Examination Report.  Moreover, the Veteran's representative specifically raised the issue of entitlement to a TDIU in a June 2017 brief.  The Board thus finds that the evidence of record reasonably raises a claim for a TDIU due to the Veteran's service-connected MDD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Lastly, as the record indicates that the Veteran receives ongoing VA and private treatment, any updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Additionally, send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from November 2014 to the present documenting treatment for the issues on appeal.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected major depressive disorder.  The examiner should also provide a retrospective opinion as to the severity of his MDD from February 2012 to the present.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's psychiatric disability should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's psychiatric disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's psychiatric disability.  

The examiner should also review all relevant VA and private medical records and any lay evidence suggesting that Veteran's service-connected MDD symptoms are worse than shown on the March 2012 and June 2016 VA examinations and provide a retrospective opinion regarding the severity of the Veteran's service-connected MDD since February 2012.  The examiner should specifically review and comment on the March 2012 VA examination report, the April 2013 private examination report, the June 2013 VA mental health evaluation, the June 2016 VA examination report, and the lay statements submitted by the Veteran's family and friends in January 2017 and March 2017 suggesting that the Veteran minimized and underreported his symptoms.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's sleep apnea.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea is proximately due to or caused by the Veteran's service-connected psychiatric disability.  

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected psychiatric disability?

In providing these opinions, the examiner is asked to consider and comment on the report submitted by the Veteran regarding the association between psychiatric disorders and sleep apnea. See Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort by Dr. Sharafkhaneh, et al.

If the examiner determines that the Veteran's sleep apnea is aggravated by his service-connected psychiatric disability, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim, to include a claim of entitlement to a TDIU due to the service-connected MDD.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



